Per Curiam.
A question of fact was presented as to dereliction in office by the defendant Allan B. Ames in his capacity as a supervisor. Although the town board was by law constituted the custodian of the voting machine, the defendant Allan E. Ames was a member of that board in consequence of his being the supervisor of the town, and a failure on his part to perform his duty as one of the board having custody of the machine was in our opinion a dereliction of duty as a supervisor. The undertaking was sufficient for reasons given by the learned justice who passed upon the complaint at Special Term.
The judgment and order should, therefore, be reversed on the law and a new trial granted, with costs to the appellant to abide the event.
Present — Sears, P. J., Crouch, Taylor, Edgcomb and Thompson, JJ.
Judgment and order reversed on the law and a new trial granted, with costs to appellant to abide the event.